

Exhibit 10.41


Service Agreement No. 79133
Revision No. 10


SST SERVICE AGREEMENT


THIS AGREEMENT is made and entered into this 31 day of October, 2019, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and UGI UTILITIES, INC.
("Shipper").


WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.


Section 2. Term. Service under this Agreement shall commence as of December 1,
2019, and shall continue in full force and effect until March 31, 2025.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.


Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); (f) production and/or reserves committed by the Shipper;
and (g) based on a formula including, but not limited to, published index prices
for specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the resulting rate shall be no lower than the minimum nor higher
than the maximum applicable rate set forth in the Tariff. In addition, the
discount




--------------------------------------------------------------------------------




agreement may include a provision that if one rate component which was at or
below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable.


Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 700 Louisiana St., Suite 700, Houston, Texas 77002-2700,
Attention: Customer Services and notices to Shipper shall be addressed to it at
UGI Utilities, Inc., 1 UGI Drive, Denver, Attention: Justin McCarthy, until
changed by either party by written notice.


Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): SST No.
79133, Revision No. 9.


UGI UTILITIES, INC.


By:   /s/ Justin McCarthy         
Title:   Compliance Administrator      
Date:   October 31, 2019         
COLUMBIA GAS TRANSMISSION, LLC


By:   /s/ Carol Wehlmann         
Title:                                         
Name:   October 31, 2019         









--------------------------------------------------------------------------------





Revision No. 10


Appendix A to Service Agreement No. 79133
Under Rate Schedule SST
between Columbia Gas Transmission, LLC (“Transporter”)
and UGI Utilities, Inc. (“Shipper”)




Transportation Demand


Begin Date
End Date
Transportation Demand Dth/day
Recurrence Interval
12/01/2019
03/31/2025
126,473
10/1 - 3/31
12/01/2019
03/31/2025
63,237
4/1 - 9/30



Primary Receipt Points


Begin Date
End Date
Scheduling Point No.
Scheduling Point Name
Measuring Point No.
Measuring Point Name
Maximum Daily Quantity (Dth/day) 1/
Minimum
Receipt Pressure Obligation
(psig) 1/
Recurrence Interval
12/01/2019
03/31/2025
STOR
RP Storage Point TCO
 
 
126,473
 
10/1 - 3/31
12/01/2019
03/31/2025
STOR
RP Storage Point TCO
 
 
63,237
 
4/1 - 9/30







Primary Delivery Points


Begin Date
End Date
Scheduling Point No.
Scheduling Point Name
Measuring Point No.
Measuring Point Name
Maximum Daily Delivery Obligation (Dth/day) 1/
Design Daily Quantity
(Dth/day) 1/
Minimum
Delivery Pressure Obligation
(psig) 1/
Recurrence Interval
12/01/2019
03/31/2025
56-21
UGI OP 04-21
600014
BANGOR
7,070
 
300
10/1 - 3/31
12/01/2019
03/31/2025
56-21
UGI OP 04-21
600024
DELAWARE WATER GAP
1,707
 
125
10/1 - 3/31
12/01/2019
03/31/2025
56-21
UGI OP 04-21
600025
STOUDSBURG NORTH
3,384
 
125
10/1 - 3/31
12/01/2019
03/31/2025
56-21
UGI OP 04-21
600014
BANGOR
3,535
 
300
4/1 - 9/30





--------------------------------------------------------------------------------




12/01/2019
03/31/2025
56-21
UGI OP 04-21
600024
DELAWARE WATER GAP
854
 
125
4/1 - 9/30
12/01/2019
03/31/2025
56-21
UGI OP 04-21
600025
STOUDSBURG NORTH
1,692
 
125
4/1 - 9/30
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600007
EMMITSBURG
1,930
 
75
10/1 - 3/31
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600050
GlenFurney
630
 
50
10/1 - 3/31
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600051
WAYNESBORO
2,103
 
50
10/1 - 3/31
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600007
EMMITSBURG
965
 
75
4/1 - 9/30
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600050
GlenFurney
315
 
50
4/1 - 9/30
12/01/2019
03/31/2025
56-25
UGI OP 04-25
600051
WAYNESBORO
1,052
 
50
4/1 - 9/30
12/01/2019
03/31/2025
56-29
UGI OP 04-29
600016
PINE GROVE
1,171
 
75
10/1 - 3/31
12/01/2019
03/31/2025
56-29
UGI OP 04-29
600017
MT. VERNON
354
 
75
10/1 - 3/31
12/01/2019
03/31/2025
56-29
UGI OP 04-29
633513
SPRING VALLEY
200
 
300
10/1 - 3/31
12/01/2019
03/31/2025
56-29
UGI OP 04-29
600016
PINE GROVE
586
 
75
4/1 - 9/30
12/01/2019
03/31/2025
56-29
UGI OP 04-29
600017
MT. VERNON
177
 
75
4/1 - 9/30
12/01/2019
03/31/2025
56-29
UGI OP 04-29
633513
SPRING VALLEY
100
 
300
4/1 - 9/30
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600004
Clearfield
2,007
 
150
10/1 - 3/31
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600026
Counties Gas&Fuel
834
 
100
10/1 - 3/31
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600027
Curwensville
1,131
 
150
10/1 - 3/31
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600074
RENOVO #2
360
 
100
10/1 - 3/31
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600004
Clearfield
1,003
 
150
4/1 - 9/30
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600026
Counties Gas&Fuel
417
 
100
4/1 - 9/30
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600027
Curwensville
566
 
150
4/1 - 9/30
12/01/2019
03/31/2025
56W
UGI OP-08-36-A
600074
RENOVO #2
180
 
100
4/1 - 9/30
12/01/2019
03/31/2025
57
UGI OP-08-36-B
600039
RENOVO #1
7,000
 
 
1/1 - 12/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600012
ROSEDALE
6,170
 
100
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600013
TATAMY
7,800
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600018
BOYERTOWN
4,050
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600020
BIRDSBORO
13,402
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
637254
UGI/CONECTIV
82,180
 
430
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600012
ROSEDALE
3,085
 
100
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
600013
TATAMY
3,900
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
600018
BOYERTOWN
2,025
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
600020
BIRDSBORO
6,701
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
637254
UGI/CONECTIV
82,180
 
430
10/1 - 3/31
12/01/2019
03/31/2025
72-23
UGI CORP-23
600012
ROSEDALE
3,085
 
100
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
600013
TATAMY
3,900
 
400
4/1 - 9/30





--------------------------------------------------------------------------------




12/01/2019
03/31/2025
72-23
UGI CORP-23
600018
BOYERTOWN
2,025
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
600020
BIRDSBORO
6,701
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-23
UGI CORP-23
637254
UGI/CONECTIV
41,090
 
430
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600019
MILLWAY
15,376
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600030
HARRISBURG
15,525
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600033
MT. JOY
1,686
 
100
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600036
LITITZ
2,976
 
300
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600037
MANHEIM
1,488
 
150
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600038
NEW HOLLAND
20,356
 
200
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
603470
MARIETTA
1,800
 
400
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
604626
LOCUST POINT
27,488
 
500
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
630112
UGI Morgantown
2,500
 
60
10/1 - 3/31
12/01/2019
03/31/2025
72-25
UGI CORP-25
600019
MILLWAY
7,688
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600030
HARRISBURG
7,763
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600033
MT. JOY
843
 
100
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600036
LITITZ
1,488
 
300
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600037
MANHEIM
744
 
150
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
600038
NEW HOLLAND
10,178
 
200
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
603470
MARIETTA
900
 
400
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
604626
LOCUST POINT
13,744
 
500
4/1 - 9/30
12/01/2019
03/31/2025
72-25
UGI CORP-25
630112
UGI Morgantown
1,250
 
60
4/1 - 9/30
12/01/2019
03/31/2025
C22
EAGLE-25
632170
EAGLE C.S. (74-000011)
13,241
 
 
10/1 - 3/31
12/01/2019
03/31/2025
C22
EAGLE-25
632170
EAGLE C.S. (74-000011)
6,621
 
 
4/1 - 9/30
12/01/2019
03/31/2025
C23
PENNSBURG-23
631929
PENNSBURG (74-000577)
25,552
 
 
10/1 - 3/31
12/01/2019
03/31/2025
C23
PENNSBURG-23
631929
PENNSBURG (74-000577)
24,895
 
 
4/1 - 9/30
12/01/2019
03/31/2025
E17
MARTINS CREEK - 21
638094
MARTINS CREEK
#3/DELIVERY
2,987
 
 
11/1 - 3/31
12/01/2019
03/31/2025
E17
MARTINS CREEK - 21
638094
MARTINS CREEK
#3/DELIVERY
0
 
 
4/1 - 10/31
12/01/2019
03/31/2025
E9
YNG WOMANS CK-RENOVO
621990
RN2 - RENOVO TRANSCO
0
 
 
11/1 - 3/31
12/01/2019
03/31/2025
E9
YNG WOMANS CK-RENOVO
621990
RN2 - RENOVO TRANSCO
2,987
 
 
4/1 - 10/31









--------------------------------------------------------------------------------







1/ Application of MDDOs, DDQs and ADQs, minimum pressure and/or hourly flowrate
shall be as follows:


Transporter's historic practice of providing Shipper flexibility in meeting the
hourly variations in its requirements at city-gate delivery points under its
service agreements, within the daily firm obligations set forth in Shipper's
contracts, will continue unless it becomes inconsistent with the terms of
Transporter's FERC Gas Tariff, as that Tariff may be changed from time to time,
or unless Transporter issues an operational flow order ("OFO") limiting hourly
deliveries in the manner described herein. If such an OFO is issued, Shipper
will be entitled to receive hourly deliveries of 110% of 1/24th of the quantity
of gas scheduled on a Gas Day, or such higher quantity as may be specified in
the OFO, at its primary delivery points during any five hour s falling between 5
a.m. and 9 a.m. eastern clock time or between 5 p.m. and 9 p.m. eastern clock
time, respectively, as determined by Shipper (the "Hourly Flow Rate").
Notwithstanding the foregoing, Transporter may issue an OFO directed at
Shipper's delivery points and requiring a lower Hourly Flow Rate based upon the
occurrence of an event specified in Section 17 of the General Terms and
Conditions of Transporter's FERC Gas Tariff that materially affects
Transporter's ability to serve Market Areas 23 and/or 25 and requiring the
issuance of an OFO specifically limiting the Hourly Flow Rate to Shipper.
Transporter reserves the right, if operationally necessary, to require that
Shipper take its Hourly Flow Rate at its citygate delivery points on a pro rata
basis based on the Maximum Daily Delivery Obligations (MDDOs) at those delivery
points.


Unless Measuring Point specific MDDOs are specified in a separate firm service
agreement between Transporter and Shipper, Transporter’s aggregate MDDO, under
this and any other service agreement between Transporter and Shipper, at the
Measuring Points listed above shall not exceed the MDDO quantities set forth
above for each Measuring Point. In addition, Transporter shall not be obligated
on any day to deliver more than the Aggregate Daily Quantities (ADQ’s) listed
below in the Aggregate Area listed below. Any Measuring Point specific MDDOs in
a separate firm service agreement between Transporter and Shipper shall be
additive both to the individual Measuring Point MDDOs and to any applicable ADQ
set forth herein.


As long as Rate Schedule X-103 dated October 10, 1980 between Transporter and
Transcontinental Pipe Line Company, LLC ("Transco") is in effect, Transporter
may schedule, utilizing the X-103 Rate Schedule, a corresponding amount of
natural gas for delivery to Transco's Measuring Points at Muncy, Old Lycoming
and Saylor. Upon termination of Rate Schedule X-103, Transporter will make
deliveries for Shipper at Martins Ck2/Delivery (E5) or Yng Womans Ck (E9) as set
forth above, and Shipper will be responsible for arranging downstream
transportation on Transco for further downstream deliveries.


GROUP NO. 1
These Measuring Points are in the Line 1278 North Aggregate Area:
600012, 600013, 600018, 600020, 631929, 632170, and 637254
GROUP NO. 2




--------------------------------------------------------------------------------




These Measuring Points are in the 1804 East Aggregate Area (Line 1278 North Agg
is within the 1804 East Agg):
600012, 600013, 600018, 600019, 600020, 600030, 600033, 600036, 600037, 600038,
603470, 604626, 630112, 631929, 632170, and 637254


GROUP NO. 3
These Measuring Points are in the Bangor-Stroudsburg Aggregate Area:
600014, 600024, 600025, 632170, and 631929


GROUP NO. 4
These Measuring Points are in the Eastern Market Aggregate Area (Bangor
Stroudsburg Agg is within the Eastern Market Agg):
600007, 600014, 600024, 600025, 600050, 600051, 600016, 600017, 631929, 632170
and 633513


GROUP NO. 5
These Measuring Points are in the Renovo Aggregate Area:
600039 and 621990


The ADQ for the Line 1278 North Aggregate Area is 96,742 Dth/day
The ADQ for the Line 1804 East Aggregate Area is 114,649 Dth/day
The ADQ for the Bangor-Stroudsburg Aggregate Area is 5,264 Dth/day
The ADQ for the Eastern Market Aggregate Area is 7,941 Dth/day
The ADQ for the Renovo Aggregate Area is 8,000 Dth/day for April 1st through
October 31st.


The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points.


__X__ Yes _____ No (Check applicable blank) Transporter and Shipper have
mutually agreed to a Regulatory Restructuring Reduction Option pursuant to
Section 42 of the General Terms and Conditions of Transporter's FERC Gas Tariff.


_____ Yes __X__ No (Check applicable blank) Shipper has a contractual right of
first refusal equivalent to the right of first refusal set forth from time to
time in Section 4 of the General Terms and Conditions of Transporter's FERC Gas
Tariff.


_____ Yes __X__ No (Check applicable blank) All gas shall be delivered at
existing points of interconnection within the MDDOs, ADQs and/or DDQs, as
applicable, set forth in Transporter's currently effective Rate Schedule ______
Service Agreement No. ________ Appendix A with Shipper, which are incorporated
herein by reference.


_____ Yes __X__ No (Check applicable blank) This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4. Right of first refusal




--------------------------------------------------------------------------------




rights, if any, applicable to this interim capacity are limited as provided for
in General Terms and Conditions Section 4.


_____ Yes __X__ No (Check applicable blank) This Service Agreement covers
offsystem capacity sold pursuant to Section 47 of the General Terms and
Conditions. Right of first refusal rights, if any, applicable to this offsystem
capacity are limited as provided for in General Terms and Conditions Section 47.


UGI UTILITIES, INC.


By:   /s/ Justin McCarthy         
Title:   Compliance Administrator      
Date:   October 31, 2019         
COLUMBIA GAS TRANSMISSION, LLC


By:   /s/ Carol Wehlmann         
Title:                                         
Name:   October 31, 2019         





